Citation Nr: 1429777	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  05-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability other than atopic dermatitis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1991 and from February 2001 to October 2001, including service in Southwest Asia.
This case initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The original issue of entitlement to service connection for a skin disability has been remanded on several occasions for additional development.  In June 2012, the Board denied entitlement to service connection for atopic dermatitis and remanded the issue currently on appeal to the RO an additional nexus opinion, which was obtained in August 2012.  The case was remanded again by the Board in March 2013 for an addendum opinion on whether the Veteran has a diagnosed skin disability other than atopic dermatitis, to include eczema and pseudofolliculitis barbae, due to service.  An addendum opinion was obtained in April 2013.  

As an addendum opinion was obtained in April 2013 and a Veterans Health Administration (VHA) opinion was obtained in October 2013 on the issue of entitlement to service connection for a skin disability other than atopic dermatitis, to include as due to an undiagnosed illness, there has been substantial compliance with the March 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

A letter was sent to the Veteran, with a copy to her representative, dated January 9, 2014, in which she was informed of the October 2013 VHA opinion and provided with a copy.  She was given 60 days from the date of the letter to review the opinion and submit any additional evidence or argument in support of her claim prior to Board adjudication.  No additional evidence was received from the Veteran within the 60 day period.


FINDINGS OF FACT

1.  The Veteran has pseudofolliculitis barbae due to service.

2.  The Veteran does not currently have tinea versicolor and eczema due to service, to include secondary to exposure to chemicals or as a manifestation of an undiagnosed illness.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2013).  

2.  The criteria for the establishment of service connection for tinea versicolor or eczema, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2003, prior to adjudication, which informed her of the requirements needed to establish entitlement to service connection.  The letter informed the Veteran of what evidence and information she was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in a December 2008 letter of the criteria for assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report and nexus opinion, a VHA opinion, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA evaluation with nexus opinion was obtained in August 2011, an additional opinion was obtained in April 2013, and a VHA opinion was obtained in October 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA evaluations and opinions are adequate, as they are predicated on a reading of relevant medical records in the Veteran's claims files and physical examination findings.  The opinions considered all of the pertinent evidence of record at the time, to include the Veteran's available medical records and statements, and provided rationales for the opinions stated.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of her claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran has contended that she has skin disability other than atopic dermatitis due to service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1)(i) (2013).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317( d)(2).

There is evidence that the Veteran is a "Persian Gulf Veteran" and can avail herself of the provisions relating to undiagnosed illness pursuant to 38 C.F.R. § 3.317.

On enlistment evaluation for the Veteran's initial period of service in February 1987, atopic dermatitis was noted; the Veteran's skin was normal on physical examination in February 1987.  The veteran was found to be disqualified for service, but a waiver was granted because the Veteran had been rash free since 1982 despite a history of atopic dermatitis.  According to a March 1987 private physician's statement, the Veteran had been last treated for atopic dermatitis in December 1982.  Atopic dermatitis was reported in July 1988.  The Veteran said in a June 1991 statement that she did not desire a separation medical examination.  

Atopic dermatitis was noted in VA treatment records dated in November and December 1994.  The Veteran denied a history of skin disease on VA general examination in May 1993; skin examination was normal.  She complained in July 1998 of a rash on her neck, chest, and face for the past two days; the assessment was allergic reaction to amoxicillin.  

The Veteran complained in June 2001 of a previous history of chronic rashes, with a one week history of a rash.  Tinea versicolor was diagnosed.  The Veteran's skin was normal on evaluation in September 2001.  

According to a March 2003 statement from the Veteran, she had had three major skin outbreaks since service in the Gulf involving a dark/burned look mostly on her neck, wrists, ears, hands, back, and hairline and had treated the rashes with creams and steroids.  She believed that she had been exposed to chemicals when the seal on her mission oriented protective posture (MOPP) suit broke after a Scud missile attack and the chemical came through the mask filter.

Also on file is a March 2003 statement from the Veteran's mother that the Veteran had problems with skin infections in service.  According to the Veteran's mother, these rashes were "nothing like" the atopic dermatitis for which the Veteran was treated as a child.

The diagnoses on Gulf War Examination in September 2003 were mild atopic dermatitis of the right hand; and pseudofolliculitis barbae of the chin, mild.

Right hand eczema was noted on VA treatment records dated in July 2006, and the Veteran had a rash in August 2007.  Eczema was diagnosed in December 2009.

A VA skin evaluation, including review of the claims files, was conducted in August 2011.  The diagnoses were atopic dermatitis; and no current evidence of tinea versicolor.  The examiner concluded that the Veteran's preexisting atopic dermatitis was not aggravated by service beyond normal progression and that the Veteran did not have another identified skin disorder.  She was treated for a single episode of tinea versicolor and was treated acutely for eczema, which were not chronic diseases and were not related to service, including exposure to herbicides.  The Veteran's skin complaints were not considered signs or symptoms of an undiagnosed illness.

VA treatment records dated in October 2012 contain a diagnosis of pseudofolliculitis barbae.

According to an April 2013 VA medical opinion, it was less likely than not that pseudofolliculitis barbae and eczema/atopic dermatitis were incurred as a result of toxin or environmental exposure while in service or due to an undiagnosed illness.
This case was referred by the Board for a VHA opinion in September 2013 on whether it is at least as likely as not that any current skin disorder other than atopic dermatitis is causally related to service, to include as due to exposure to environmental and/or chemical toxins in Southwest Asia, and whether any of the symptoms associated with the Veteran's skin is suggestive of an undiagnosed illness or a medically unexplained chronic multisymptom illness.   

According to an October 2013 VHA opinion from a VA staff dermatologist at a VA Medical Center, the Veteran had a long history of "atopic dermatitis (eczema)."  This dermatologist opined that it could be inferred from the finding of pseudofolliculitis barbae on a VA Gulf War examination in September 2003 that the condition was present during active duty service.  The VA dermatologist also noted an episode of tinea versicolor during service in June 2001.  According to the VA dermatologist, neither pseudofolliculitis barbae nor tinea versicolor was caused by or worsened by service, including exposure to toxins or chemicals in Southwest Asia.  There were also no symptoms or findings to indicate any undiagnosed condition or medically unexplained chronic multisystem illness.

Also on file are color photographs of the Veteran's skin.

The above evidence reveals references in the record to atopic dermatitis, pseudofolliculitis barbae, tinea versicolor, and eczema.  Service connection for atopic dermatitis was previously denied by the Board in June 2012.  Service connection for eczema is denied in this decision because atopic dermatitis and eczema are very similar disorders that are difficulty to treat separately, as indicated by the April 2013 VA opinion reference to "eczema/atopic dermatitis" and the October 2013 VHA opinion reference to "atopic dermatitis (eczema)."  Additionally, both the August 2011 and April 2013 VA opinions found that the Veteran's eczema was not related to service, to include exposure to toxins, and was not a sign or symptom of an undiagnosed illness.  In fact, eczema is a known diagnosis.

The identification of a diagnosis, per se, renders consideration of an "undiagnosed illness" under statute and regulation inappropriate.  See VAOGCOP 8-98 (In addressing the question of whether VA may pay compensation under 38 U.S.C.A.   § 1117 for disability manifested by symptoms that either elude diagnosis or are attributed to a poorly- defined disease such as chronic fatigue syndrome or fibromyalgia, it is held that section 1117(a) authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.).

Service connection for tinea versicolor is denied because there is no medical finding of the disorder after service discharge in October 2001, including in the post-service VA treatment records on file.  In fact, it was noted on VA skin evaluation in August 2011 that there was no evidence of tinea versicolor.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 , as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  There is also no competent evidence of tinea versicolor at any point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While there is evidence of tinea versicolor in service, it resolved and has not recurred and therefore, the disability in service is not sufficient to meet the requirement of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that the Board should consider whether a diagnosis shortly before a claim was filed is sufficient to meet the requirement of a "current disability").

The Board finds, however, that service connection is warranted for pseudofolliculitis barbae because it was noted in the October 2013 VHA opinion that the condition can be inferred from the evidence to have been present in service and there are post-service diagnoses of the disability in September 2003 and October 2012.   

Statements from the Veteran and her mother have been taken into consideration in this case.  While the Veteran is competent to provide her symptoms of a skin disorder and her mother is competent to report her observations about the Veteran's condition, lay persons, who have no medical training, are not competent to diagnose or opine that the Veteran currently has a certain skin disorder, such as tinea versicolor or eczema, due to service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, as noted above, there is no post-service evidence of tinea versicolor.


Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against service connection for tinea versicolor and eczema, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for tinea versicolor and eczema is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


